DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment after final filed 04 February 2021 has been considered and places the case in condition for allowance.  Claims 1-26 and 28 are currently pending.

Allowable Subject Matter
Claims 1-26, 28-29 and 31-32 are allowed.
The following is an examiner’s statement of reasons for allowance: It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious a cutter wheel comprising a drive plate, a planar wear plate coupled to the first side of the drive plate, first and second cutters and fasteners extending through a fastener mounting aperture of each cutter through a fastener receiving aperture in the wear plate and into a aperture of the drive plate and  “wherein each of the first and second cutters includes a boss that engages the planar wear plate at a respective boss receiving recess, each boss having a thickness less than or equal to a thickness of the wear plate” in combination with the rest of the claimed limitations set forth in the independent claims 1 and 29.
The closest prior art is U.S. Patent No. 7,694,704 (Gossett) which discloses a cutter wheel as discussed in the prior office actions.  While one can argue that the wear 
The other closest prior art is U.S. Patent No. 8,408,258 which discloses a cutter wheel having a drive plate (704), a wear plate (706) and cutters (710).  However it does not disclose the fasteners nor the cutters having a boss.  The only other embodiment that is at all similar to applicant’s invention is seen in figure 11.  However this embodiment does not disclose a wear plate, only a drive plate (12) and that cutter (300) does not have a boss.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        02/22/20201